PER CURIAM.
Upon stipulation of counsel for respective parties, ordered judgment of Board of Tax Appeals reversed, and cause remanded, with directions that Board enter a decision in respect of the federal tax liability of the estate of Frederick C. Talbot, deceased, for the period of March 19 to December 31,1919, ordering and deciding that there is no overpayment of tax, that the overassessment of tax to be abated is $19,268.41, and that the unpaid portion of the current tax liability is $8,397.55, exclusive of interest as provided by law.